Title: From George Washington to Colonel Henry Jackson, Captain Thomas Turner, and Lieutenant Thomas Edwards, 28 November 1779
From: Washington, George
To: Jackson, Henry,Turner, Thomas,Edwards, Thomas


        
          Gentlemen
          Head Quarters West Point 28th Novr 1779
        
        I was yesterday favd with yours of the 24th I should have been glad if the arrangements made for the disposition of the Army this Winter, would have admitted of your Regiment’s remaining at or very near the Quarters of the Massachusetts line. But circumstances are such, that was it to be stationed upon the North River, some one of those belonging immediately to the State must be separated from the line. Thus by remedying one inconvenience another would be incurred—I think it probable that our Winter Cantonments will be between thirty and forty Miles from King’s ferry. perhaps not more than thirty. The communication will be frequent, and the transportation of the State supplies from thence to your quarters not very difficult.
        Shold our Affairs call for a larger Body of Men than are at present assigned to the defences of the posts upon the North River, you may be assured, that I shall give your Regiment the preference, as I perceive the advantages which would result from such a measure, and which I wish I could, conveniently, put immediately into execution. I am Gentlemen Your most obt & humble Servt
        
          Go: Washington
        
      